Porter. J.
delivered the opinion of the court. The plaintiff prayed for an injunction against ... , : • , ,11 i .m execution, issued on a twelve months bond, given for the six town lots, sold to satisfy a judgment in favor of the defendant, as syndic of Tanneret and Gourjon, against the plaintiff and his wife, ElizaB. Dubreuil. The grounds . ⅛ on which the writ is asked for, are, that the sheriff had not made him a conveyance, and that the property belongs to to. the minor children of his wife.
The defendant pleaded the general issue, and the court, on hearing the parties, being of opinion the plaintiff had failed to make out his case, dissolved the injunction; from which judgment he appealed. The cause has been submitted without argument.
The evidence, spread oo the record, shews that the present plaintiff was one of the defendants in the suit, under the judgment rendered in which,, this property was sold: that at the sab' he became the purchaser thereof: and that *92the very property to whicn lit: now complains ,, , - „ he has not got a good tille, was pointed out by himself to the sheriff Putting his case theie-fore, on the best footing, he deceived the officer, and the original plaintiff by designating property which did mil belong to the d( !end-ants, After doing this, lie has no rigid to eiaim • the equitable interference of a court of justice: more particularly, as the only consequence that would result from his obtaining it, wouid be, *o leave h]m responsible on the original judgment. His case, in fact, is nothing else than a complaint, that he has sustained an injury by having paid his debt, with the property of, others.
De Jimias for the plaintiff, Dennis for the defendant. X:’-'N,vbr.:.
An appeal taken from a judgment, which most justly and legally refused to sustain such a pretension, can have had no other object but vexation and delay.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs, and ten per cent on the amount oí the execution, for the delay occasioned by this appeal.